Citation Nr: 1020503	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  05-06 785A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for mitral valve 
prolapse.

2.  Entitlement to service connection for benign familial 
myoclonus.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1973 to February 
1974.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The claims are currently under the 
jurisdiction of the RO in Portland, Oregon.  

The case was previously before the Board in July 2009 and was 
remanded for further development.  The Board is satisfied 
that there has been substantial compliance with the remand 
directives and the Board may proceed with review of the 
issues decided herein.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  Mitral valve prolapse did not begin in service or within 
one year of separation and has not been shown by competent 
medical evidence to be causally related to service, to 
include administration of Thorazine.

2.  Benign familial myoclonus did not begin in service or 
within one year of separation and has not been shown by 
competent medical evidence to be causally related to service, 
to include administration of Thorazine.


CONCLUSIONS OF LAW

1.  The criteria for service connection for mitral valve 
prolapse are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  The criteria for service connection for benign familial 
myoclonus are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Adequate preadjudication notice was not provided in this 
case.  However, the RO provided the appellant notice by 
letter dated in October 2004, and the claim was readjudicated 
in a February 2005 statement of the case.  Complete notice 
addressing both the rating criteria and effective date 
provisions that are pertinent to the appellant's claim was 
sent in a September 2007 letter, and the claim was 
readjudicated in an April 2009 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.

Moreover, the record shows that the appellant was represented 
by counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his service connection claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, including valvular heart disease and epilepsies, 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).
Discussion

The Veteran is seeking service connection for mitral valve 
prolapse and benign familial myoclonus.  He contends that 
mitral valve prolapse existed prior to service but was not 
diagnosed and was then misdiagnosed as schizophrenia in 
service.  He further alleges that his heart disorder was 
aggravated by administration of Thorazine in service in 
October 1974, and that benign familial myoclonus subsequently 
manifested as a result of this use of Thorazine.  

Service treatment records reflect that no abnormalities or 
pre-existing conditions were noted during the Veteran's 
entrance physical examination.  In October 1973, the Veteran 
was absent without leave (AWOL) when he went home on leave 
and did not return.  He later told doctors that he became 
very anxious and felt that something terrible would happen if 
he returned to his military post.  After secluding himself in 
his room for 10 days, he went to his family doctor, who 
advised him to return to military control.  The Veteran 
turned himself in and was admitted to a military hospital.  
He described feelings of impending doom and stated that "his 
mind seem[ed] to be going 1000 miles per hour."  He admitted 
that he had been under psychiatric care at the time of 
enlistment, but he had hidden this information in order to be 
accepted for service.  He reported that he had little 
difficulty during basic training, but his anxiety had been 
increasing since then.  When interviewed, he was extremely 
anxious and obsessed with the idea of returning to a hospital 
nearer his home.  He was alert and oriented and his memory 
was good, but his concentration was poor.  He denied 
hallucinations, but he had a vague illusion of impending 
doom.  A consultation was obtained from the psychology 
service, which determined that the Veteran had global anxiety 
and was utilizing a variety of neurotic defenses, obsessive 
rigidity, and functional disability in the psychotic range.  
He was diagnosed with schizophrenia, pseudoneurotic type, and 
he was treated with Thorazine.  Thereafter, he was 
recommended for separation.  

The claims file contains pre-service treatment records which 
indicate that the Veteran underwent inpatient psychiatric 
treatment as an adolescent.  He was diagnosed with obsessive-
compulsive reaction and psychoneurosis.  The record indicates 
that he received continuous psychiatric treatment through at 
least 1972.  He was seen with complaints of extreme anxiety 
and obsessive thoughts of his own death in November 1971.  He 
was also admitted to a psychiatric program after service in 
October and November 1975, and he continued to receive 
treatment, including medications, through at least 1982.  

VA treatment records reflect that mitral valve prolapse and 
benign familial myoclonus were both confirmed in August 1990.  
At that time, the Veteran reported a one-year history of 
abnormal movement in his left arm.  It was also noted that 
two of his sisters and his son had movement disorders 
identified as "Sydenham's Chorea."  In June 1991, the 
Veteran was determined by the Social Security Administration 
(SSA) to be severely disabled because of his movement 
disorder and unable to perform even sedentary levels of 
physical exertion.  He was also noted to have depression.  

The claims file contains letters from B.K, a private 
physician who treated the Veteran for his heart condition, 
dated in July and October 2001, in which she states that the 
Veteran is not depressed and has no symptoms of 
pseudoneurotic type schizophrenia.  She opines that his 
anxiety symptoms and panic attacks are secondary to mitral 
valve prolapse.  She further states that the Veteran was 
treated in service with high doses of Thorazine, which "has 
severe adverse side effects, including neuro-muscular like 
reaction; ...tardive dyskinesia which would likely worsen 
mitral valve prolapse and myoclonus."  

Pursuant to the Board's remand instructions, the Veteran was 
afforded a VA examination in October 2009.  The examiner 
reviewed the claims file and noted that the Veteran was 
prescribed Thorazine in service.  He also noted that mitral 
valve prolapse and benign familial myoclonus were diagnosed 
in 1990, many years after the Veteran's separation from 
service.  He concluded that mitral valve prolapse is not 
related to the Veteran's active service since there is no 
evidence that the condition existed or was functionally 
significant at enlistment or at any time during service.  
Furthermore, mitral valve prolapse is not caused by the 
administration of Thorazine, and there is no reason to think 
that the brief administration of Thorazine in 1974 would 
exacerbate a cardiac defect more than 15 years later.  
Similarly, the examiner concluded that the administration of 
Thorazine in 1974 would not cause a movement disorder to 
develop years later.  Rather, the evidence suggests that the 
Veteran's condition is a genetic disorder affecting multiple 
members of his family and would have become manifest 
independent of any medications.  The examiner noted that 
tardive dyskinesia is a movement disorder that may result 
from long-term Thorazine use; however, the Veteran received 
Thorazine for only a brief period in service, and there is no 
evidence that he experienced tardive dyskinesia at that time.

After carefully reviewing the relevant evidence, the Board 
concludes that service connection is not warranted for benign 
familial myoclonus.  The weight of the evidence indicates 
that the Veteran's movement disorder is a genetic condition, 
and it is shown that several other members of his family have 
also been diagnosed with related movement disorders.  No 
medical evidence of record suggests that the disorder is 
directly caused by the Veteran's service, to include 
administration of Thorazine.  

The Board also finds that service connection is not warranted 
for the Veteran's mitral valve prolapse as the disorder was 
not diagnosed in service or for many years thereafter.  The 
Board acknowledges B.K.'s opinion that the Veteran's panic 
attacks and anxiety are secondary to his heart condition.  In 
stating that she finds no evidence of a mental disorder, B.K. 
appears to suggest that the Veteran's heart condition was 
present in service but misdiagnosed as anxiety.  However, 
B.K. gives no indication that she has reviewed the entire 
record, which clearly reflects that the Veteran was diagnosed 
with an anxiety disorder at an early age and received 
psychiatric treatment for several years before and after 
service.  Other symptoms that have been associated with 
mitral valve prolapse, such as chest pain, fatigue, and 
dyspnea, were not noted during his hospitalization in 
service, and the Veteran had physical examinations in service 
and afterward in which no heart abnormalities were detected.  
Accordingly, the Board finds that mitral valve prolapse did 
not manifest in service or for many years after separation.  

In addition, the weight of the evidence does not support a 
finding that either mitral valve prolapse or benign familial 
myoclonus was permanently worsened because of any incident of 
service, to include the administration of Thorazine.  The 
Board acknowledges B.K.'s assertion that Thorazine has side 
effects such as tardive dyskinesia which "would likely 
worsen" the Veteran's claimed conditions.  However, the VA 
examiner clarified that tardive dyskinesia is associated with 
long-term use of Thorazine, while the Veteran was 
administered the drug for only a short time in service.  In 
any event, the record does not establish that the Veteran 
ever experienced tardive dyskinesia, or any other side 
effects associated with Thorazine, in service or afterward.  
As there is no evidence that the Veteran ever experienced the 
adverse side effect which "would likely" have exacerbated 
his conditions, B.K.'s assertion is not relevant to the facts 
as shown by the record.  

In summary, the evidence does not establish that mitral valve 
prolapse or benign familial myoclonus began during or because 
of active service, or was permanently aggravated by any 
incident of active service, to include the administration of 
Thorazine.  Accordingly, the claims are denied.  

ORDER

Service connection for mitral valve prolapse is denied.

Service connection for benign familial myoclonus is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


